DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 3, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/831,000 filed on November 3, 2022.  Claims 1, 2, 6, 10, 11, 15, 19, 20, and 24 are currently pending with the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2022 was filed before the mailing date of the non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 10, 11, 15, 19, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw et al. (U.S. Publication No. 2004/0225666) hereinafter Hinshaw, in view of Ding et al. (U.S. Publication No. 2014/0280029) hereinafter Ding, in view of Lauer et al. (U.S. Publication No. 2012/0254214) hereinafter Lauer, in view of Lorentz (Oracle® Database SQL Reference 10g Release 2) hereinafter Lorentz, in view of Witkowski et al. (U.S. Patent No. 6,125,360) hereinafter Witkowski, and further in view of Santosuosso et al. (U.S. Publication No. 2007/0073657) hereinafter Santosuosso.
	As to claim 1:
	Hinshaw discloses:
	A method comprising: 
storing a source table associated with a provider account [Paragraph 0037 teaches data is stored on disk, as base tables; Paragraph 0025 teaches portions of the base table are stored on the storage units, where the base table is analogous to the source table; Paragraph 0069 teaches host sends the tuples to the proper destination storage units to be stored on the base tables], and is stored across one or more of a plurality of shared storage devices in a multiple tenant database system [Paragraph 0032 teaches base table is distributed among storage units; Paragraph 0025 teaches portions of the base table are stored among the storage units; Paragraph 0036 teaches data in the system is distributed across the plurality of storage units];
generating, by one or more execution nodes allocated to the provider account, a materialized view from underlying data in the source table [Paragraph 0042 teaches creating a materialized view; Paragraph 0043 teaches the view is created from selecting specified data on the base table; Paragraph 0045 teaches materialized view is created by running a query against the base table, which will extract the proper data; Paragraph 0024 teaches each storage unit contains a storage device and central processor unit];
storing the materialized view in disk storage or cache storage allocated to the provider account [Paragraph 0045 teaches the storage units write the results back to disk and save them as a materialized view named mv_orders]; 
updating the source table by the provider account [Paragraph 0069 teaches adding new records to the base table, where the host sends the tuples to the proper destination storage units, and the new records are added to the base table, where the host represents the provider account, and inserting records is an update to the base table; Paragraph 0070 teaches when new records are inserted into the base table, the materialized views must reflect these new records as well].
Hinshaw does appear to expressly disclose the source table including at least one micro-partition; providing access to the materialized view to a receiver account by creating an alias object for the materialized view for use by the receiver account and restricting the receiver account from accessing the underlying data in the source table; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving, from the receiver account, a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table.
Ding discloses:
the source table including at least one micro-partition [Paragraph 0042 teaches at least one base table of a materialized view is partitioned; Paragraph 0043 teaches base table is partitioned into ten partitions];
providing access to the materialized view to a receiver account [Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view]; 
restricting the receiver account from accessing the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables];
updating the materialized view [Paragraph 0021 teaches techniques are provided for updating or refreshing a materialized view; Paragraph 0086 teaches determining that the materialized view data is affected by the base table update, to perform the update; Paragraph 0087 teaches computing the delta materialized view; Paragraph 0062 teaches causing data from the materialized view affected portions to be inserted; Paragraph 0081 teaches refreshing the materialized view]; and 
providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables; Paragraph 0036 teaches the locks on the database objects have been released, and the updated materialized view is accessible for query processing, therefore, providing access to the materialized view to the accounts for query processing; Paragraph 0055 teaches outside table, which is the updated materialized view, is made accessible for query processing, which restricts the user from accessing the updated data in the base tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by providing access to the materialized view to a receiver account; restricting the receiver account from accessing the underlying data in the source table; updating the materialized view; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table, as taught by Ding [Paragraph 0036, 0055, 0062, 0081, 0086, 0087], because both applications are directed to management of data and more specifically, materialized views; determining whether the update affects the materialized view, and which portions it affects, to further provide access to the materialized view for query processing, enables the ability of performing the update in an out-of-place manner, which provides several advantages including avoiding fragmentation of the tables, and the data refresh is performed in a considerably faster manner, improving data availability (See Ding Paras [0090]-[0093]).
Neither Hinshaw nor Ding appear to expressly disclose provide access by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
	Lauer discloses:
	provide access by performing the operations comprising: creating an alias object in the receiver account for the view for use by the receiver account [Paragraph 0078 teaches creating a synonym in the local schema for the object in the central database being accessed by referencing the DB link to the central database, where the object in the central database can be a materialized view, or a view; Paragraph 0081 teaches a synonym may be used to create an alias for the central table, where the synonym may be created in the schema information, therefore, in the receiver account; Paragraph 0085 teaches creating a view in the local schema that will reference a table or object in the central database by using a DB link, and a label to refer to the view, nh_elem_assoc, where the label is an alias or alternative name],
linking the alias object with a shared object in the provider account [Paragraph 0073 teaches linking tables in schema information 225 and schema information 265 in central database, by using links, and synonyms; Paragraph 0074 teaches a synonym can be created to reference the object stored in the remote or central schema, accessed using a link, therefore, associating a synonym with the object in the central schema; Paragraph 0081 teaches creating the synonym that will reference the object in the central database using the command create synonym NH_REG0 for NH_REg@CDB, therefore, linking the synonym with the shared object in the central database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, as taught by Lauer [Paragraph 0073, 0074, 0081], because the applications are directed to management of data and more specifically, database objects; creating aliases and links to access shared objects while restricting underlying base tables data enables the use of a central storage that can be shared by all the machines in the system, reducing the need for synchronization between machines, instabilities and inconsistencies, and greatly improving the reliability of the data (See Lauer Paras [0010], [0011]).
Neither Hinshaw, Ding, nor Lauer appear to expressly disclose granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
Lorentz discloses:
granting a role in the receiver account usage privileges to the alias object [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  
Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the synonym object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by granting a role in the receiver account usage privileges to the alias object, as taught by Lorentz [Pages 1000, 1196, 1198, 1201], because the applications are directed to management of data and more specifically, database objects; granting privileges to a role of the user enables the user and any other user associated with the role to access the object, thereby simplifying the assignment and maintenance of permissions amongst the users by eliminating the need to assign individual privileges to every user.
 	Neither Hinshaw, Ding, Lauer, nor Lorentz appear to expressly disclose updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting 
the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
	Witkowski discloses:
	updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition [Column 15, lines 40 to 44 teach changes made to a base table can include insert, deletes or drop partitions]; 
scanning the source table to detect the insertion of the at least one new micro-partition [Column 11, lines 46 to 47 teach changes to table X include two insert operations; Column 12, lines 23 to 24 teach executing query against table X at time T2, which returns the two inserted rows]; 
scanning the materialized view to detect the deletion of the at least one micro-partition [Column 15, lines 49 to 53 teach when the base table change since the last refresh is that a partition was dropped, the rows in MV (materialized view) that include values from the dropped partition (the "rows of interest") are identified by inspecting the rowids in the MV, hence, scanning the materialized view to detect the rows corresponding to the deletion of the partition]; 
updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition [Column 13, lines 7 to 13 teach inserting the two rows into the materialized view; Column 15, lines 53 to 58 teach the rows of interest in the materialized view are deleted, or the partition of the materialized view corresponding to the deleted partition can be dropped]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition, as taught by Witkowski [Columns 11, 13, and 15], because both applications are directed to management of data and more specifically, materialized views; determining updates to the base table, including deletions and insertions of partitions, to further refresh the materialized view accordingly, enables the data refresh to be performed in a considerably faster manner, improving data availability (See Witkowski Para [Column 15, lines 59-67]).
Neither Hinshaw, Ding, Lauer, nor Lorentz, nor Witkowski appear to expressly disclose receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view.
Santosuosso discloses:
 receiving, from the receiver account, a query directed at the materialized view and the source table [Paragraph 0010 teaches operating a query over the MQT (materialized query table, i.e., materialized view) and over the base table; Paragraph 0044 teaches a query to operate over the MQT and over the base tables]; 
executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view [Paragraph 0044 teaches a query to operate over the MQT and over the base tables, where the results are joined, therefore, merged, to obtain data records added since the last refresh; Paragraph 0051 teaches running the query in the source table and the MQT and joining the data, to obtain records that have been added to the base table that are not included in the MQT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view, as taught by Santosuosso [Paragraph 0010, 0044, 0051], because the applications are directed to management of data and more specifically, materialized views; by enabling the merge function to facilitate identification of records not included in the MV, efficiency and flexibility of the system is improved.

	As to claim 2:
	Hinshaw as modified by Lorentz further discloses:
wherein the provider account grants usage privileges to the role in the receiver account for accessing the materialized view [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the materialized view].

As to claim 6:
	Hinshaw as modified by Ding discloses providing access to the materialized view to a receiver account [Ding - Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view] as explained in the rejections above.  However, although Hinshaw does not appear to expressly disclose the provision of access to accounts or employees specifically, Hinshaw discloses the provision of materialized views by means of the creation of the views, which are further accessed to retrieve data, and therefore, further discloses:
sharing the materialized view without creating a duplicate of the materialized view [Paragraph 0074 teaches there is only a single copy of the new data records stored on disk the materialized views read from, therefore, the data is not duplicated between the materialized views].

As to claim 10:
	Hinshaw discloses:
	A system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:
storing a source table associated with a provider account [Paragraph 0037 teaches data is stored on disk, as base tables; Paragraph 0025 teaches portions of the base table are stored on the storage units, where the base table is analogous to the source table; Paragraph 0069 teaches host sends the tuples to the proper destination storage units to be stored on the base tables, where the host represents the provider], and is stored across one or more of a plurality of shared storage devices in a multiple tenant database system [Paragraph 0032 teaches base table is distributed among storage units; Paragraph 0025 teaches portions of the base table are stored among the storage units; Paragraph 0036 teaches data in the system is distributed across the plurality of storage units];
generating, by one or more execution nodes allocated to the provider account, a materialized view from underlying data in the source table [Paragraph 0042 teaches creating a materialized view; Paragraph 0043 teaches the view is created from selecting specified data on the base table; Paragraph 0045 teaches materialized view is created by running a query against the base table, which will extract the proper data; Paragraph 0024 teaches each storage unit contains a storage device and central processor unit];
storing the materialized view in disk storage or cache storage allocated to the provider account [Paragraph 0045 teaches the storage units write the results back to disk and save them as a materialized view named mv_orders]; 
updating the source table by the provider account [Paragraph 0069 teaches adding new records to the base table, where the host sends the tuples to the proper destination storage units, and the new records are added to the base table, where the host represents the provider account, and inserting records is an update to the base table; Paragraph 0070 teaches when new records are inserted into the base table, the materialized views must reflect these new records as well].
Hinshaw does appear to expressly disclose the source table including at least one micro-partition; providing access to the materialized view to a receiver account by creating an alias object for the materialized view for use by the receiver account and restricting the receiver account from accessing the underlying data in the source table; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table.
Ding discloses:
the source table including at least one micro-partition [Paragraph 0042 teaches at least one base table of a materialized view is partitioned; Paragraph 0043 teaches base table is partitioned into ten partitions];
providing access to the materialized view to a receiver account [Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view]; 
restricting the receiver account from accessing the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables];
updating the materialized view [Paragraph 0021 teaches techniques are provided for updating or refreshing a materialized view; Paragraph 0086 teaches determining that the materialized view data is affected by the base table update, to perform the update; Paragraph 0087 teaches computing the delta materialized view; Paragraph 0062 teaches causing data from the materialized view affected portions to be inserted; Paragraph 0081 teaches refreshing the materialized view]; and 
providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables; Paragraph 0036 teaches the locks on the database objects have been released, and the updated materialized view is accessible for query processing, therefore, providing access to the materialized view to the accounts for query processing; Paragraph 0055 teaches outside table, which is the updated materialized view, is made accessible for query processing, which restricts the user from accessing the updated data in the base tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by providing access to the materialized view to a receiver account; restricting the receiver account from accessing the underlying data in the source table; updating the materialized view; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table, as taught by Ding [Paragraph 0036, 0055, 0062, 0081, 0086, 0087], because both applications are directed to management of data and more specifically, materialized views; determining whether the update affects the materialized view, and which portions it affects, to further provide access to the materialized view for query processing, enables the ability of performing the update in an out-of-place manner, which provides several advantages including avoiding fragmentation of the tables, and the data refresh is performed in a considerably faster manner, improving data availability (See Ding Paras [0090]-[0093]).
Neither Hinshaw nor Ding appear to expressly disclose provide access by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
	Lauer discloses:
	provide access by performing the operations comprising: creating an alias object in the receiver account for the view for use by the receiver account [Paragraph 0078 teaches creating a synonym in the local schema for the object in the central database being accessed by referencing the DB link to the central database, where the object in the central database can be a materialized view, or a view; Paragraph 0081 teaches a synonym may be used to create an alias for the central table, where the synonym may be created in the schema information, therefore, in the receiver account; Paragraph 0085 teaches creating a view in the local schema that will reference a table or object in the central database by using a DB link, and a label to refer to the view, nh_elem_assoc, where the label is an alias or alternative name],
linking the alias object with a shared object in the provider account [Paragraph 0073 teaches linking tables in schema information 225 and schema information 265 in central database, by using links, and synonyms; Paragraph 0074 teaches a synonym can be created to reference the object stored in the remote or central schema, accessed using a link, therefore, associating a synonym with the object in the central schema; Paragraph 0081 teaches creating the synonym that will reference the object in the central database using the command create synonym NH_REG0 for NH_REg@CDB, therefore, linking the synonym with the shared object in the central database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, as taught by Lauer [Paragraph 0073, 0074, 0081], because the applications are directed to management of data and more specifically, database objects; creating aliases and links to access shared objects while restricting underlying base tables data enables the use of a central storage that can be shared by all the machines in the system, reducing the need for synchronization between machines, instabilities and inconsistencies, and greatly improving the reliability of the data (See Lauer Paras [0010], [0011]).
Neither Hinshaw, Ding, nor Lauer appear to expressly disclose granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
Lorentz discloses:
granting a role in the receiver account usage privileges to the alias object [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  
Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the synonym object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by granting a role in the receiver account usage privileges to the alias object, as taught by Lorentz [Pages 1000, 1196, 1198, 1201], because the applications are directed to management of data and more specifically, database objects; granting privileges to a role of the user enables the user and any other user associated with the role to access the object, thereby simplifying the assignment and maintenance of permissions amongst the users by eliminating the need to assign individual privileges to every user.
 	Neither Hinshaw, Ding, Lauer, nor Lorentz appear to expressly disclose updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
	Witkowski discloses:
	updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition [Column 15, lines 40 to 44 teach changes made to a base table can include insert, deletes or drop partitions]; 
scanning the source table to detect the insertion of the at least one new micro-partition [Column 11, lines 46 to 47 teach changes to table X include two insert operations; Column 12, lines 23 to 24 teach executing query against table X at time T2, which returns the two inserted rows]; 
scanning the materialized view to detect the deletion of the at least one micro-partition [Column 15, lines 49 to 53 teach when the base table change since the last refresh is that a partition was dropped, the rows in MV (materialized view) that include values from the dropped partition (the "rows of interest") are identified by inspecting the rowids in the MV, hence, scanning the materialized view to detect the rows corresponding to the deletion of the partition]; 
updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition [Column 13, lines 7 to 13 teach inserting the two rows into the materialized view; Column 15, lines 53 to 58 teach the rows of interest in the materialized view are deleted, or the partition of the materialized view corresponding to the deleted partition can be dropped]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition, as taught by Witkowski [Columns 11, 13, and 15], because both applications are directed to management of data and more specifically, materialized views; determining updates to the base table, including deletions and insertions of partitions, to further refresh the materialized view accordingly, enables the data refresh to be performed in a considerably faster manner, improving data availability (See Witkowski Para [Column 15, lines 59-67]).
Neither Hinshaw, Ding, Lauer, nor Lorentz, nor Witkowski appear to expressly disclose receiving, from the receiver account, a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view.
Santosuosso discloses:
receiving, from the receiver account, a query directed at the materialized view and the source table [Paragraph 0010 teaches operating a query over the MQT (materialized query table, i.e., materialized view) and over the base table; Paragraph 0044 teaches a query to operate over the MQT and over the base tables]; 
executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view [Paragraph 0044 teaches a query to operate over the MQT and over the base tables, where the results are joined, therefore, merged, to obtain data records added since the last refresh; Paragraph 0051 teaches running the query in the source table and the MQT and joining the data, to obtain records that have been added to the base table that are not included in the MQT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view, as taught by Santosuosso [Paragraph 0010, 0044, 0051], because the applications are directed to management of data and more specifically, materialized views; by enabling the merge function to facilitate identification of records not included in the MV, efficiency and flexibility of the system is improved.

	As to claim 11:
	Hinshaw as modified by Lorentz further discloses:
wherein the provider account grants usage privileges to the role in the receiver account for accessing the materialized view [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the materialized view].

As to claim 15:
	Hinshaw as modified by Ding discloses providing access to the materialized view to a receiver account [Ding - Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view] as explained in the rejections above.  However, although Hinshaw does not appear to expressly disclose the provision of access to accounts or employees specifically, Hinshaw discloses the provision of materialized views by means of the creation of the views, which are further accessed to retrieve data, and therefore, further discloses:
sharing the materialized view without creating a duplicate of the materialized view [Paragraph 0074 teaches there is only a single copy of the new data records stored on disk the materialized views read from, therefore, the data is not duplicated between the materialized views].

As to claim 19:
	Hinshaw discloses:
	A non-transitory computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to:
storing a source table associated with a provider account [Paragraph 0037 teaches data is stored on disk, as base tables; Paragraph 0025 teaches portions of the base table are stored on the storage units, where the base table is analogous to the source table; Paragraph 0069 teaches host sends the tuples to the proper destination storage units to be stored on the base tables, where the host represents the provider]; and is stored across one or more of a plurality of shared storage devices in a multiple tenant database system [Paragraph 0032 teaches base table is distributed among storage units; Paragraph 0025 teaches portions of the base table are stored among the storage units; Paragraph 0036 teaches data in the system is distributed across the plurality of storage units];
generating, by one or more execution nodes allocated to the provider account, a materialized view from underlying data in the source table [Paragraph 0042 teaches creating a materialized view; Paragraph 0043 teaches the view is created from selecting specified data on the base table; Paragraph 0045 teaches materialized view is created by running a query against the base table, which will extract the proper data; Paragraph 0024 teaches each storage unit contains a storage device and central processor unit];
storing the materialized view in disk storage or cache storage allocated to the provider account [Paragraph 0045 teaches the storage units write the results back to disk and save 
them as a materialized view named mv_orders]; 
updating the source table by the provider account [Paragraph 0069 teaches adding new records to the base table, where the host sends the tuples to the proper destination storage units, and the new records are added to the base table, where the host represents the provider account, and inserting records is an update to the base table; Paragraph 0070 teaches when new records are inserted into the base table, the materialized views must reflect these new records as well].
Hinshaw does appear to expressly disclose the source table including at least one micro-partition; providing access to the materialized view to a receiver account by creating an alias object for the materialized view for use by the receiver account and restricting the receiver account from accessing the underlying data in the source table; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table.
Ding discloses:
the source table including at least one micro-partition [Paragraph 0042 teaches at least one base table of a materialized view is partitioned; Paragraph 0043 teaches base table is partitioned into ten partitions];
providing access to the materialized view to a receiver account [Paragraph 0006 teaches 
allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view]; 
restricting the receiver account from accessing the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables];
updating the materialized view [Paragraph 0021 teaches techniques are provided for updating or refreshing a materialized view; Paragraph 0086 teaches determining that the materialized view data is affected by the base table update, to perform the update; Paragraph 0087 teaches computing the delta materialized view; Paragraph 0062 teaches causing data from the materialized view affected portions to be inserted; Paragraph 0081 teaches refreshing the materialized view]; and 
providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table [Paragraph 0005 teaches creating a view that the employees can access to allow the employees obtain desired data and restrict them from directly accessing the base table, therefore, the views (and materialized views) are created and made accessible to the users for query processing and for restricting them from accessing the underlying data in the base tables; Paragraph 0036 teaches the locks on the database objects have been released, and the updated materialized view is accessible for query processing, therefore, providing access to the materialized view to the accounts for query processing; Paragraph 0055 teaches outside table, which is the updated materialized view, is made accessible for query processing, which restricts the user from accessing the updated data in the base tables].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by providing access to the materialized view to a receiver account; restricting the receiver account from accessing the underlying data in the source table; updating the materialized view; and providing access to the updated materialized view to the receiver account for query processing and restricting the receiver account from accessing the update to the underlying data in the source table, as taught by Ding [Paragraph 0036, 0055, 0062, 0081, 0086, 0087], because both applications are directed to management of data and more specifically, materialized views; determining whether the update affects the materialized view, and which portions it affects, to further provide access to the materialized view for query processing, enables the ability of performing the update in an out-of-place manner, which provides several advantages including avoiding fragmentation of the tables, and the data refresh is performed in a considerably faster manner, improving data availability (See Ding Paras [0090]-[0093]).
Neither Hinshaw nor Ding appear to expressly disclose provide access by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
	Lauer discloses:
	provide access by performing the operations comprising: creating an alias object in the receiver account for the view for use by the receiver account [Paragraph 0078 teaches creating a synonym in the local schema for the object in the central database being accessed by referencing the DB link to the central database, where the object in the central database can be a materialized view, or a view; Paragraph 0081 teaches a synonym may be used to create an alias for the central table, where the synonym may be created in the schema information, therefore, in the receiver account; Paragraph 0085 teaches creating a view in the local schema that will reference a table or object in the central database by using a DB link, and a label to refer to the view, nh_elem_assoc, where the label is an alias or alternative name],
linking the alias object with a shared object in the provider account [Paragraph 0073 teaches linking tables in schema information 225 and schema information 265 in central database, by using links, and synonyms; Paragraph 0074 teaches a synonym can be created to reference the object stored in the remote or central schema, accessed using a link, therefore, associating a synonym with the object in the central schema; Paragraph 0081 teaches creating the synonym that will reference the object in the central database using the command create synonym NH_REG0 for NH_REg@CDB, therefore, linking the synonym with the shared object in the central database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by performing the operations comprising: creating an alias object in the receiver account for the materialized view for use by the receiver account; linking the alias object with a shared object in the provider account, as taught by Lauer [Paragraph 0073, 0074, 0081], because the applications are directed to management of data and more specifically, database objects; creating aliases and links to access shared objects while restricting underlying base tables data enables the use of a central storage that can be shared by all the machines in the system, reducing the need for synchronization between machines, instabilities and inconsistencies, and greatly improving the reliability of the data (See Lauer Paras [0010], [0011]).
Neither Hinshaw, Ding, nor Lauer appear to expressly disclose granting a role in the receiver account usage privileges to the alias object; updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
Lorentz discloses:
granting a role in the receiver account usage privileges to the alias object [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  
Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the synonym object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw as modified by Ding, by granting a role in the receiver account usage privileges to the alias object, as taught by Lorentz [Pages 1000, 1196, 1198, 1201], because the applications are directed to management of data and more specifically, database objects; granting privileges to a role of the user enables the user and any other user associated with the role to access the object, thereby simplifying the assignment and maintenance of permissions amongst the users by eliminating the need to assign individual privileges to every user.
 	Neither Hinshaw, Ding, Lauer, nor Lorentz appear to expressly disclose updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.
	Witkowski discloses:
	updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition [Column 15, lines 40 
to 44 teach changes made to a base table can include insert, deletes or drop partitions]; 
scanning the source table to detect the insertion of the at least one new micro-partition [Column 11, lines 46 to 47 teach changes to table X include two insert operations; Column 12, lines 23 to 24 teach executing query against table X at time T2, which returns the two inserted rows]; 
scanning the materialized view to detect the deletion of the at least one micro-partition [Column 15, lines 49 to 53 teach when the base table change since the last refresh is that a partition was dropped, the rows in MV (materialized view) that include values from the dropped partition (the "rows of interest") are identified by inspecting the rowids in the MV, hence, scanning the materialized view to detect the rows corresponding to the deletion of the partition]; 
updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition [Column 13, lines 7 to 13 teach inserting the two rows into the materialized view; Column 15, lines 53 to 58 teach the rows of interest in the materialized view are deleted, or the partition of the materialized view corresponding to the deleted partition can be dropped]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by updating the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition; scanning the source table to detect the insertion of the at least one new micro-partition; scanning the materialized view to detect the deletion of the at least one micro-partition; updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition, as taught by Witkowski [Columns 11, 13, and 15], because both applications are directed to management of data and more specifically, materialized views; determining updates to the base table, including deletions and insertions of partitions, to further refresh the materialized view accordingly, enables the data refresh to be performed in a considerably faster manner, improving data availability (See Witkowski Para [Column 15, lines 59-67]).
Neither Hinshaw, Ding, Lauer, nor Lorentz, nor Witkowski appear to expressly disclose receiving, from the receiver account, a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view.
Santosuosso discloses:
receiving, from the receiver account, a query directed at the materialized view and the source table [Paragraph 0010 teaches operating a query over the MQT (materialized query table, i.e., materialized view) and over the base table; Paragraph 0044 teaches a query to operate over the MQT and over the base tables]; 
executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view [Paragraph 0044 teaches a query to operate over the MQT and over the base tables, where the results are joined, therefore, merged, to obtain data records added since the last refresh; Paragraph 0051 teaches running the query in the source table and the MQT and joining the data, to obtain records that have been added to the base table that are not included in the MQT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hinshaw, by receiving a query directed at the materialized view and the source table; executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view, as taught by Santosuosso [Paragraph 0010, 0044, 0051], because the applications are directed to management of data and more specifically, materialized views; by enabling the merge function to facilitate identification of records not included in the MV, efficiency and flexibility of the system is improved.

	As to claim 20:
	Hinshaw as modified by Lorentz further discloses:
wherein the provider account grants usage privileges to the role in the receiver account for accessing the materialized view [Page 1000 teaches appropriate privileges must be granted to a user before the user can use the synonym;  Page 1196 teaches use the GRANT statement to grant system privileges to users and roles; Page 1198 teaches when granting a privilege to a role, the database adds the privilege to the privilege domain of the role, and users who have been granted and have enabled the role can immediately exercise the privilege; Page 1201 teaches specify the schema object on which the privileges are to be granted, where the object can be one of the following types: table, view, or materialized view, synonym for any of the preceding items, in other words, granting a role privileges to use the materialized view].

As to claim 24:
	Hinshaw as modified by Ding discloses providing access to the materialized view to a receiver account [Ding - Paragraph 0006 teaches allowing all employees to access the view, where the employees are the receiver accounts; Paragraph 0031 teaches outside table is made accessible for query processing, where the outside table is the materialized view] as explained in the rejections above.  However, although Hinshaw does not appear to expressly disclose the provision of access to accounts or employees specifically, Hinshaw discloses the provision of materialized views by means of the creation of the views, which are further accessed to retrieve data, and therefore, further discloses:
sharing the materialized view without creating a duplicate of the materialized view [Paragraph 0074 teaches there is only a single copy of the new data records stored on disk the materialized views read from, therefore, the data is not duplicated between the materialized views].

Response to Arguments
	The following is in response to arguments filed on November 3, 2022.  Applicant’s arguments have been carefully and fully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.
	In regards to claim 1, Applicant further argues that claim 1 “as amended, now recites “storing a source table associated with a provider account, the source table including at least one micro-partition and is stored across one or more of a plurality of shared storage devices in a multiple tenant database system” and “storing the materialized view in disk storage or cache storage allocated to the provider account.” The cited references do not teach this distributed storing techniques”, and further that “the cited references do not disclose the specific technique of detecting changes to micro-partitions as recited in claim 1. For example, the cited references do not disclose “scanning the source table to detect the insertion of the at least one new micro-partition” and “scanning the materialized view to detect the deletion of the at least one micro-partition.” Moreover, the cited references do not disclose “updating the materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition.””
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169